Citation Nr: 1505786	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-11 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from June 21, 1982 to November 10, 1982.  She served in the Army National Guard from February 1982 to November 1983, and subsequently she served in the Army Reserve until 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2008, the appellant had a hearing before a Decision Review Officer (DRO).  In July 2013, the appellant testified at a hearing conducted via video conference with the undersigned Veterans Law Judge. 

In June 2014, the case was remanded for further development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A right ankle disability was not shown during the appellant's period of ACDUTRA, is not shown to be directly related to her period of ACDUTRA, and is not shown to be caused by or made worse by a service-connected disability.


CONCLUSION OF LAW

The appellant does not have a right ankle disability that is the result of disease or injury incurred in or aggravated during active military service; a right ankle disability has not been caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  
Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform her that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In the instant case, the appellant was apprised of VA's duties to both notify and assist through correspondence dated in October 2007.  Specifically, the notifications to the appellant apprised her of what the evidence must show to establish entitlement to service connection on both a direct and a secondary basis, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  The letter further advised the appellant on the types of evidence she could submit that would support her claim for service connection, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, insurance examination reports, and statements by persons who knew of the appellant's disability.  The notice also included the criteria for assigning a disability rating and an effective date as required by Dingess, supra.

The appellant has not disputed the contents of the Veterans Claims Assistance Act of 2000 (VCAA) notice in this case.  Further, the Board finds that the October 2007 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of her service connection claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A.  5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the appellant in obtaining the evidence necessary to substantiate her claim.  All available relevant evidence pertaining to the appellant's claim has been obtained.  The evidence includes her service treatment records (STRs), VA treatment records, VA examination reports, private medical records, and lay statements in support of her claim. 

The Board further observes that this case was most recently remanded in June 2014 in order to obtain a supplemental VA opinion in consideration of newly obtained evidence.  Such was obtained in August 2014.  The VA examiner provided an opinion regarding the likelihood that the appellant's right ankle disability was related to military service or to a service-connected disability, to include consideration of whether the appellant's right knee disability has aggravated her right ankle disability.  The Board acknowledges the appellant's November 2014 statement averring that the August 2014 VA opinion was inadequate.  However, upon review, the Board finds that the opinion was adequate, as it was predicated on a reading of the STRs and medical records in the appellant's claims file, and considered all of the pertinent evidence of record.  As such, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary.  See D'Aries, supra.   

In sum, the Board finds that the duty-to-assist and duty-to-notify provisions of the VCAA have been met and no further action is necessary under the mandates of the VCAA.

II.  Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
Generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a claim for service connection is based on a period of active duty for training, as is the case here, there must be evidence that the individual concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service," and the claimant would not achieve veteran status.  Without an established veteran status, the presumptions of service connection and sound condition are inapplicable.  Id. 

The appellant contends that she fell during a basic training exercise and injured her right ankle.  In the alternative, she contends that her right ankle disability is secondary to service-connected right knee disability.

At the outset, the Board finds that the medical evidence of record demonstrates that the appellant has current diagnoses of sinus tarsi syndrome, synovitis, ligament sprain, osteochondral injury, tendonitis, and mild degenerative joint disease (DJD) of the right ankle.  Thus, the Board is satisfied that the Veteran has a current disability.

A review of the appellant's STRs associated with her period of active duty for training reflects that she injured her right knee during a training exercise in August 1982.  STRs are silent with regard to any type of right ankle disability.

A review of the claims folder further reveals that in July 2005, the appellant was awarded service connection for patellofemoral syndrome of the right knee with degenerative changes.  Thus, the question presented by this appeal is whether the evidence suggests a link between the appellant's currently diagnosed right ankle disability and either an in-service injury or her service-connected disability.

As to the issue of direct service connection, the Board finds that the evidence fails to establish that the appellant's right ankle disability is related directly to her period of ACDUTRA, including the in-service injury.

A review of the appellant's private medical records show that in August 2001, medical treatment records, dated from October 2000 to June 2001, were received from J. Schilero, D.P.M. (podiatrist).  An October 2000 treatment report noted the appellant's complaints of a painful right ankle.  She stated that she had such problem for five months with pain and swelling.  She stated that she did not have any specific trauma, but shortly after she had a hysterectomy in April, she sat up in bed, like she did every morning, turned her feet by twisting them with her hand to crack her joints, and stated that maybe that was when she had the start of the pain and swelling.  She went to Dr. Liporace who placed her on prescribed medications that did not help.  She reported taking them only for a few days.  She was then referred to Dr. Greene, an orthopedist, who gave her a shot in the ankle that helped for about a week.  The appellant reported that her right ankle was regularly swollen.  She pointed to the anterior lateral and inferior lateral aspect of the right ankle as her area of tenderness.  She denied any prior foot or ankle injuries and surgeries.  X-rays revealed sinus tarsi syndrome/impingement from pronation of the lateral ankle and subtalar joint, as well as, acute capsulitis of the right ankle with mild effusion.

Later in October 2000, the appellant complained of severe right ankle pain.  She was limping and having difficulty going to work.  She opted for a below-the-knee fiberglass cast, neutral position with a walking heel.  She was advised to use crutches most of the time, rest, and elevate as much as possible.  Another October 2000 x-ray of the right ankle, obtained through private treatment, showed extensive synovitis at the sinus tarsi, chronic lateral collateral ligament tear, tibialis posterior tendonitis, without discrete tear, and small plantar spur with associated fasciitis. 

A November 2000 private treatment record shows that the Veteran returned with reports that her foot (ankle) felt a lot better.  There was still some tenderness around the ankle on both sides.  She had been walking somewhat in the walking cast and was using one crutch.  She had also been working.  

On a form provided by the United States Postal Service (USPS), the appellant's private treating physician, Dr. Schilero, wrote that the appellant was incapacitated from her regular work during the period of October 11, 2000 through February 19, 2001.  She was deemed fit for full duty without hazard to self or others effective February 19, 2001.

In a July 2001 statement by the appellant, she stated that she hurt her right ankle in service while getting out of a foxhole with her weapon.  She stated that she had seen several doctors over the years about her ankle and that within the past two years, her ankle began to hurt on a daily basis.

In an August 2001 letter from Dr. David Liporace, D.O., he wrote that the appellant had been an active patient in his medical practice for the past several years.  He continued to state that she had been suffering from long-standing chronic ankle pain with co-existing neuropathy.  She was currently under the care of Dr. Schilero, a local podiatrist.  

An MRI examination of the right ankle in December 2002 noted an impression of focal edema involving the talar dome laterally likely representing an osteochondral injury, tendonitis of the Achilles tendon, and a small spur of the posterior tibia and plantar aspect of the calcaneus.  

In an October 2002 letter from Dr. Liporace, he wrote that the appellant initially associated her right ankle problems with an injury she acquired while in the military.  He continued to state that her work at the USPS and the daily prolonged standing aggravated her condition.  

In January 2003, the appellant presented for private treatment with Dr. Gary Ackerman, M.D. at the Palm Beach Sports Medicine and Orthopedic Center, who noted the appellant's complaint of persistent right ankle pain.  He indicated that the appellant's injuries "could be secondary to previous injuries in service."

In June 2003, a DRO hearing was conducted at the RO.  At the hearing, the appellant testified that she injured her right knee by falling out of the bleachers while in high school.  She stated that she hurt her right ankle and right knee crawling out of a foxhole during basic training.  She said she had problems with her right ankle and right knee ever since.  She related that following her service she worked for the phone company for five years, and then went to work for the Post Office where she had been for 19 years.

A January 2006 VA Medical Center (VAMC) treatment record shows that the appellant presented for an initial visit to establish follow-up on her chronic medical problems of right knee/ankle pain for the last 20 years with intermittent worsening, which had been worse for the past few weeks.  She was diagnosed with intermittent mild right ankle pain.  X-rays revealed mild DJD.  There was some soft-tissue swelling.  Incidentally noted was a calcaneal spur.   

An August 2007 VAMC treatment record shows that the appellant was prescribed continued medication for her right ankle pain.  She was referred for a knee/ankle brace for support due to her work requiring prolonged standing.

In December 2007, the appellant submitted a letter from her mother who stated that, she "has been very active and loves outdoors.  Since her injury in the army she is limited in her...activities.  She has had to get medical attention over the years and her condition is now getting worse.  Her [ankle] swells often.  She will have to retire early from the Post Office because of this disability."

At the appellant's January 2008 VA examination relating to an increased rating claim for her right knee, the appellant reported wearing a wrap for her right ankle.

A VA examination in April 2008 diagnosed ankle pain.  X-rays were normal.  The examiner indicated that the right ankle condition was not caused by or a result of the service-connected right knee disability.

Pursuant to a March 2012 Board remand, the appellant underwent VA examination in August 2012.  She reported the onset of her right ankle aching less than 10 years ago.  She further reported having physical therapy and an injection in the right ankle which helped for a short while.  She stated that in the early 2000s her right ankle was so troublesome that it was placed in a soft cast.  She had persistent pain in the right ankle that she rated as a seven out of 10.  The pain worsened to a nine out of 10 with weather changes or twisting of the ankle.  X-rays revealed no acute fracture or dislocation.  The ankle mortise was congruent.  A plantar calcaneal spur was noted.  No regional soft tissue swelling and no discrete areas of bone erosion or periosteal reaction was seen.  No degenerative or traumatic arthritis was found.  The examiner opined that the appellant's right ankle was less likely than not proximately due to or the result of her service-connected condition.  The examiner reasoned that the October 2000 podiatry note clearly stated that the appellant had right ankle pain for 5 months, onset after she was twisting her feet in the morning.  She continued to reason that all of the notes of right ankle pain since military service were taken from the appellant and there were no documents to support right ankle pain prior to October 2000.  Further, the examiner noted that x-rays showed no evidence of trauma to the right ankle nor were there any degenerative changes consistently demonstrable on x-rays of the right ankle.

In September 2012, the appellant was seen by Dr. Liporace for a new diet pill.  She was assessed as having morbid obesity and generalized osteoarthritis involving multiple sites.  Treatment for her morbid obesity was to begin with qsymia.  

In a November 2012 VA addendum opinion, the examiner explained that there was nothing to support that the appellant's right ankle condition was due to her right knee condition.  The examiner stated that without a documented injury to the right ankle due to right knee instability, she would look to biomechanics as an etiology.  She explained that there would initially be abnormal weight bearing on the lower left extremity and that there were no reports of left ankle problems.  While history supported the alteration of abnormal lower extremity stress initially on the left lower extremity than later on the right lower extremity, the examiner found that there was no history or examination finding suggestive of this type of shift affecting the ankles.

At the July 2013 Board hearing, the Veteran testified that she injured her right ankle at the same time she injured her right knee in service.  She further described the treatment she received for her right ankle since discharge.  She also testified that she worked at the Post Office and spent a lot of the day on her feet.  

Pursuant to an October 2013 Board remand, the appellant was afforded another VA examination in November 2013.  She asserted that her right ankle was hurt during basic training in 1982 when she fell during a maneuver.  She stated that she saw the medic within one to two days, was given physical therapy, and placed on profile and limited duty.  She further alleged that she treated her right ankle after her active duty in 1982 with an ace wrap, over-the-counter pain medications, and soaking.  The appellant reported that her right ankle pain got worse in 2000 when she woke up one morning with acute pain.  She described the treatment she received for her right ankle since then and indicated that she had been working as a letter carrier since 1985.  Imaging studies were performed and revealed no abnormal findings.  X-rays from August 2012 VA examination were also cited.  The VA examiner opined that the appellant's claimed right ankle condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner noted that STRs were silent regarding a complaint of right ankle pain and that private medical records in 2000 revealed that the appellant began to complain of right ankle pain of five months' duration without history of trauma.  The examiner pointed out that the appellant gave the history in 2006 of 20 years of ankle pain, but did not do the same in 2000.  The examiner also stated that she would have expected the appellant to have sought treatment sooner than 2000.  She also opined that if the appellant had injured her ankle in 1982, she would have expected degenerative changes after 20 years, but such was not seen in the current imaging.

In November 2013, the appellant submitted two letters by Dr. Liporace.  The first letter served to verify that the appellant had been an active member of his medical practice since 1993.  He stated that before 1993, she saw him as a patient when he was employed by Dr. A. Marcus in North Palm Beach.  He continued to state that there was a miscommunication with his current practice in October 2012 which mistakenly implied that the appellant was seen only on three occasions prior to October 2012.  He further wrote that the appellant had in fact been seen by him on many occasions and had received treatment over the years for right ankle and right knee pain which the appellant related to a basic training injury in 1982.  In the second letter, Dr. Liporace stated that she was last seen in his office that month.  She complained of progressively worsening and debilitating knee pain and persistent pain in the right ankle.  She stated that she had chronic and recurring knee and ankle pain since basic training in 1982.  

In a June 2014 letter from Dr. Liporace, he wrote that the appellant was last seen in his office that month with complaints of progressively worsening and debilitating right ankle pain.  She had documented degenerative changes of the right ankle.  The appellant stated that she had chronic and recurring right ankle pain since basic training in 1982.  He opined that it was more likely than not that her right ankle condition was related to her military service.

Pursuant to the June 2014 Board's Remand, an August 2014 VA addendum opinion was provided.  The VA examiner opined that the appellant's claimed right ankle condition was less likely than not incurred in or caused by the claimed in-service injury.  She provided rationale noting that there was no clinic note in the STRs regarding a right ankle injury or complaint.  She also indicated that she read Dr. Liporace's June 2014 letter stating that the appellant told him that her right ankle pain began during her period of ACDTURA.  However, the VA examiner found that there was no clinical record to substantiate that.  Additionally, the examiner noted the December 2002 orthopedic treatment record by Dr. Ackerman indicating that the appellant had a history of knee and ankle pain for 10 years.  The examiner also mentioned that the earliest documented onset of her right ankle pain was in 2000 as noted by podiatrists Dr. C. Breslauer and Dr. Schilero.  The examiner also opined that the appellant's right ankle condition was less likely than not proximately due to or the result of her service-connected right knee condition.  She reasoned that the appellant had a right knee condition when she first complained of right ankle pain in 2000.  The examiner stated that she should have been favoring the right side and bearing more weight on the left side.  However, the appellant's private medical record was silent regarding left hip or left knee pain until 2007.  The examiner additionally pointed out that because the appellant had bilateral hip and knee pain she should not have been bearing more weight on the right.  The examiner also explained that the appellant's diagnoses of sinus tarsi syndrome, Achilles tendonitis, and osteoarthritis are not only caused by recreational activity but also occurs in sedentary people who are obese, have gout, rheumatoid arthritis, vascular disease, or neuropathy.  The examiner determined that the appellant's history of acute trauma to the ankle was questionable.  Furthermore, she had risk factors, such as prolonged standing/walking, five months as a letter carrier, and her body habitus or BMI was 36.  The examiner could not determine a baseline level of severity based on the medical evidence of record and opined that the appellant's right ankle condition was not at least as likely as not aggravated beyond its natural progression.  

In a December 2014 statement by the appellant, she averred that the June 2014 VA examination was inadequate.  She stated that Dr. Liporace had been her doctor since 1985 and that she disclosed all of her medical history regarding her military training and injuries.  She contended that her initial knee injury was the main cause, but her right ankle developed swelling, pain and restricted movement as a secondary condition of the service-connected right knee.  She stated that she was referred to an orthopedic specialist, Dr. Ackerman, who cared for her right ankle.  She claimed that as only being a referral, they did not have her complete medical history as Dr. Liporace, but was also able to make the association of her current condition and how it related to the fall and injury during her period of ACDUTRA.  She continued to contend that her visits to Dr. Ackerman were not the first time she complained of pain in her right ankle.  The appellant asserted that the opinions of Dr. Ackerman and Dr. Liporace should be weighed greatly in the determination of her claim.

Upon review of the above evidence, the Board finds that, even conceding that the appellant sustained an injury to her right ankle during a period of ACDUTRA, a finding of service connection may not be made because the evidence fails to demonstrate that a chronic ankle disability first manifested during a period of ACDUTRA.  Although the appellant has several times indicated that her right ankle disability is related to her in-service injury, through her own lay statements and those of private treating physicians, the Board finds more probative the VA examiners' opinions that the appellant's right ankle disability is not related to her in-service injury.  In that regard, the examiners reviewed the claims folder, specifically noting the lack of any reported complaints of right ankle pain at the time of the in-service injury.  The examiners based their opinions not only on the lack of reported symptoms in service, but also on the appellant's earliest post-service account of right ankle pain.  Indeed, the earliest evidence of post-service treatment for right ankle pain is in October 2000, at which time she gave a history of having had symptoms only for the past 5 months with no specific history of trauma.  The November 2013 VA examiner found it significant to note that the appellant later gave a history of 20 years of ankle pain in [January] 2006, but did not do the same in [October] 2000.  She also opined that if the appellant had injured her ankle in 1982, she would have expected degenerative changes after 20 years, but such was not seen on the examination.  Moreover, the August 2014 examiner explained that the appellant's right ankle diagnoses, to include sinus tarsi syndrome, Achilles tendonitis,  and osteoarthritis are not only caused by recreational activity but also occurs in sedentary people who are obese, have gout, rheumatoid arthritis, vascular disease, or neuropathy.  The examiner indicated that the appellant had risk factors, such as prolonged standing/walking, five months of working as a letter carrier, and her BMI was 36.  The examiner found the appellant's history of acute trauma to the ankle to be questionable.  The examiner concluded that despite reports that her right ankle pain began during her period of ACDUTRA, there was no clinical record to substantiate that as the earliest documented onset of her right ankle pain was in [October] 2000 as noted by podiatrists Dr. C. Breslauer and Dr. Schilero.   

While the October 2002 and June 2014 letters from Dr. Liporace and the January 2003 treatment report from Dr. Ackerman suggest current right ankle problems may be related to service, these doctors did not provide any rationale for a nexus opinion.  These medical statements have no probative value in linking a current right ankle disorder with service since they are only based on the claimant's self-reported and unsubstantiated history of a service injury with continuous problems since then.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  As a lay person, the claimant has no competence to give a medical opinion on diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Given this evidence, the Board finds there to be no medical basis upon which to establish service connection for the appellant's right ankle disability.  This is so because a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

The appellant is competent to report symptoms associated with her right ankle disability.  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence.  Id. at 1336.  In other words, even in the absence of contemporaneous medical records, the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The credibility of lay evidence can be impeached by a showing of interest, bias, inconsistent statements, etc.

In the present case, the appellant's contention is that her diagnosed right ankle disabilities, the first documented onset of which was many years following her active duty for training period, are related to an in-service injury during that period.  As noted above, no right ankle disability or symptoms thereof, was identified during the appellant's active duty for training period.  Further, even if the appellant's statement that she had pain and sought treatment for her right ankle following service is true, the evidence still does not suggest current right ankle problems may be related to service.  

The Board acknowledges Dr. Liporace's November 2013 letter indicating that the appellant was seen by him for complaints of and treatment for right ankle pain in as early as 1993, and perhaps even earlier.  However, there is no post-service medical evidence of a right ankle disorder until many years after service.  In fact, the earliest post-service medical record in October 2000 makes no mention of any right ankle pain from an in-service injury.  Instead, the appellant gave a history of right ankle symptoms for only the past 5 months, with onset after twisting her feet in the morning, and no history of trauma.  The Board finds it telling that it was not until 2006, after the filing of her claim for compensation, when the appellant gave a history of 20 years of ankle pain and related such to her period of ACDUTRA.  Although the appellant later stated that her right ankle pain was related to service, the Board finds that the appellant's lack of any reported right ankle symptoms related to such service, at any point prior to her filing a claim for service connection for a right ankle disability, renders her assertion not credible.  The weight of the credible evidence demonstrates that the appellant's current right ankle disorder began many years after service and was not caused by any incident of service.

The Board also notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case--whether any diagnosed right ankle disability is related to the appellant's period of active duty for training falls outside the realm of common knowledge or expertise of the appellant.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a)(1).

The appellant has also contended that her right ankle disability is related to her service-connected patellofemoral syndrome of the right knee with degenerative changes.  A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).  With regard to a showing of aggravation, the burden is on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  38 C.F.R. § 3.310(b).

As noted above, the appellant was granted service connection for patellofemoral syndrome of the right knee with degenerative changes in July 2005.  Thus, the question before the Board is whether the appellant's right ankle disability is proximately due to or the result of her patellofemoral syndrome of the right knee with degenerative changes or whether her right ankle disability has been aggravated by her patellofemoral syndrome of the right knee with degenerative changes.  See Allen, supra.

Relevant to this issue, the April 2008 VA examiner opined that the appellant's right ankle condition was not caused by or a result of her service-connected right knee disability.  Additionally, the November 2012 VA examiner explained that there was nothing to support the appellant's contention that her right ankle condition was due to her right knee condition.  The examiner stated that without a documented injury to the right ankle due to right knee instability, she would look to biomechanics as an etiology.  She explained that there would initially be abnormal weight bearing on the lower left extremity and that there were no reports of left ankle problems.  Also, while the examiner found that history supported the alteration of abnormal lower extremity stress initially on the left lower extremity than later on the right lower extremity, there was no history or examination finding suggestive of this type of shift affecting the ankles.  Similarly, the August 2014 VA examiner opined that the appellant's right ankle condition was less likely than not proximately due to or the result of her service-connected right knee condition.  She noted that the appellant had a right knee condition when she first complained of right ankle pain in 2000.  The examiner also reasoned that the appellant should have been favoring her right side and bearing more weight on the left side.  Yet, the appellant's private medical record was silent regarding left hip or left knee pain until 2007.  The examiner additionally explained that because the appellant had bilateral hip and knee pains, she should not have been bearing more weight on the right.  

Additionally, the Board points out that in an October 2002 letter by Dr. Liporace, he stated that the appellant's work at the U.S. Postal Service and the daily prolonged standing aggravated her [right ankle] condition.  

In support of the appellant's contention is a January 2003 statement by Dr. Ackerman indicating that the appellant's injuries "could be secondary to previous injuries in service."  In this regard, the Board has considered the private physician's opinion, but finds that it is not adequate to support a finding of secondary service connection.  Notably, a medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl, 21 Vet. App. at 124 .

In the instant case, the private physician provided no rationale for his opinion.  Although there are no reasons or bases requirements imposed on a medical examiner, Ardison, supra, the standards of adequacy for private and VA medical opinions are the same.  See Stefl, supra.  As the private physician provided no support for his favorable opinion, the Board concludes that it is of less probative value.

Rather, the Board finds more persuasive the VA examiners' opinions, which are supported by the reasons stated therein.  There is no indication that the examiners failed to consider any piece of relevant evidence before providing their opinions.  The Board also finds no reason to discount the medical opinions based on the physicians' expertise and qualifications as medical professionals.  Although the appellant believes that her right ankle disability is due to her patellofemoral syndrome of the right knee with degenerative changes, as stated above, the etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau, supra.  Here, the appellant, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA examiners' conclusions to the contrary.  See Jandreau and Espiritu, both supra.  

For the foregoing reasons, the Board finds that the claim of service connection for a right ankle disability must be denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.   The Board is unable to identify a reasonable basis for granting service connection for a right ankle disability under any theory advanced by the appellant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2014). 


ORDER

Entitlement to service connection for a right ankle disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


